Exhibit 99.2 *Proprietary and confidential. For internal use only. © 2009 Così, Inc. All rights reserved. 1 Supplemental Information November 10, Q3 2011 Investor Teleconference *Proprietary and confidential. For internal use only. © 2009 Così, Inc. All rights reserved. 2 Safe Harbor Concerning Forward Looking Statements Matters discussed in this presentation that relate to events or developments which are expected to occur in the future, including any discussion, expressed or implied, of anticipated growth, new store openings, operating results or earnings constitute forward-looking statements.
